DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Receipt is acknowledged of Applicant’s arguments / remarks filed on 06/06/2022, claims 1-20 are pending and an action on the merits is as follows.
Applicant’s arguments with respect to rejection under 35 U.S.C. 102 of claims 1-10, 13-15, 19 and 20, and under 35 U.S.C. 103 of claims 11, 12, 16 and 17 have been fully considered and respectfully acknowledged but they are moot in view of the new ground(s) of rejection necessitated by the amendment and because the amendments/arguments do not apply to the secondary reference being used in the current rejection.
. - It is noted that claims 1, 2, 8, 12, and 15 have been amended.
. - The rejections under 35 U.S.C. 112(b) have been withdrawn in view of the amendments and/or arguments.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Upmanue et al (US 2020/0282803), hereinafter “Upmanue” in view of Lan et al (US2018/0065504), hereinafter “Lan”.
Regarding claims 1, 8 and 15, Upmanue discloses a method / the associated system / the associated non-transitory CRM (e.g. via a system and method for monitoring the physical state of a baby and adjusting the vehicle environment in response to the baby's current physical state –see figs. 1-4), comprising:
capturing, via at least one image sensor (fig. 1: camera 103), a plurality of video frames corresponding to a vehicle (see fig. 3: Step 301 – see [0022] disclosing system 100 may receive data from camera 103 – It is noted that since camera 103 is located inside vehicle, hence the camera images are corresponding to the vehicle as claimed); 
    
    PNG
    media_image1.png
    389
    472
    media_image1.png
    Greyscale

reading, via at least one computing device (fig. 1: controller 101 – see [0014]), a plurality of measurements from at least one additional sensor (e.g. an ”additional sensor” may be any of the sensors 105-111- it is noted that a plurality of measurements are obviously taken by any of the sensors); (see at least fig. 3: Step 103 – see [0022] disclosing system 100 may receive data from sensors 105-111 – see [0023] disclosing sensors 105-111 to monitor a babies' core temperature, heart rate, breathing rate, activity of the baby, eye movements of the baby, temperature of the area surrounding the baby, etc. Again, it is contemplated that system 100 may monitor additional physical aspects of the baby or other parameters of the vehicle cabin); 
           
    PNG
    media_image2.png
    671
    482
    media_image2.png
    Greyscale

determining, ……………………………;
in response ………………………… determining, via the at least one computing device (controller 101), that a particular event (e.g. the term “event” can be interpreted as any of the detected situations in Upmanue by the sensors, for example, baby present inside vehicle, baby physical state, thermal readings inside cabin, sounds or any other parameter) has occurred in the vehicle by analyzing the plurality of measurements and the plurality of video frames based on event configuration data (see fig. 3 and see [0004] disclosing one or more sensors may also be configured to obtain thermal readings from the baby and an interior cabin of the vehicle. The controller may be further configured to determine whether a baby is distressed based on a deviation between a temperature of the baby and a temperature of the interior cabin of the vehicle; see [0005] disclosing one or more sensors may further be configured to obtain thermal readings of a vehicle interior cabin. The controller may be further configured to determine whether a temperature of the vehicle interior cabin is outside one or more predefined temperature settings; see [0022] disclosing system 100 may receive data from camera 103 or sensors 105-111 to monitor if a baby is present within the vehicle. At step 302, controller 101 will use the data received to determine whether there is a baby present within the vehicle. If controller 101 determines a baby is not present in the vehicle, flow diagram 300 returns to step 301; see [0027] disclosing system 100 may determine the baby is sick using infrared sensor 105 and/or camera 103 that are monitoring the temperature of the baby, physical characteristics of babies' face (e.g., eye movement), and the area surrounding the baby; see [0028] disclosing system 100 may use other data including data received from the breathing sensor 107, heart rate sensor 111, and sound identification device 117 to further determine whether the baby is sick or distressed; see [0030] disclosing controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting); and 
in response to determining that the particular event has occurred (e.g. term “event” can be interpreted as any of the detected situations in Upmanue by the sensors, for example, baby present inside vehicle, baby physical state, thermal readings inside cabin, sounds or any other parameter), performing, via the at least one computing device (controller 101), at least one remedial action (e.g. “remedial action” may be interpreted as activating any of the vehicle’s accessories/components) (see fig. 3; see at least [0029] disclosing if controller 101 determines that the baby is sick or distressed, flow diagram 300 proceeds to step 308 where system 100 will automatically notify a user (e.g., occupant of vehicle or parent) ….. System 100 may also be programmed to automatically engage modules or vehicle systems when it is determined that the baby is sick or distressed. System 100 may also be programmed to use transceiver 113 to contact emergency services or police if it is determined the baby is distressed; see [0031] disclosing if the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin; see [0034] disclosing system 100 automatically adjusts the vehicle environment to assist the baby in falling asleep. For instance, system 100 may adjust the window control system 125 to tint the vehicle windows or lower a window shade to darken the vehicle cabin to assist the baby into falling asleep. The system 100 may also activate the audio system 123 to play soothing music to assist the baby into falling asleep. The system 100 may also activate the HVAC system 121 to increase/decrease airflow or adjust the cabin temperature to assist the baby into falling asleep. Flow diagram 300 then proceeds to step 308 to notify the user that the baby is drowsy and ready for sleep). 
            Upmanue teaches substantially the claimed invention, but does not expressly teach determining, via the at least one computing device, that a driver has exited the vehicle.
        However, in the same field of endeavour or analogous art, Lan teaches at [0005] a method of detecting an unattended child or pet within the passenger cabin of a vehicle. The method includes the step of determining when the vehicle's driver exits the passenger cabin. Further, Lan teaches at [0013] the step of determining when the driver of the vehicle exits the passenger cabin may further include the step of monitoring at least one sensor integrated into the vehicle's driver seat.
        Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Upmanue to include the idea of detecting when the driver exits the passenger cabin, as taught by Lan for the benefit of having an enhanced vehicle monitoring system determining if the drive has exited the vehicle and to detect children and/or pets left unattended.
Regarding claim 2, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches wherein the at least one additional sensor (any of sensors 105-111) comprises an infrared camera (see fig. 1: infrared sensor 105 – see [0014, 0027] disclosing the infrared sensor 105) and the method further comprises: 
reading, via the at least one computing device (controller 101), a plurality of infrared frames from the infrared camera (infrared sensor 105 – it is noted that a plurality of readings are obviously taken by an infrared sensor while activated) (see also [0027]); 
identifying, via the at least one computing device (controller 101), an area with a thermal variance in at least one of the plurality of infrared frames (see [0030] disclosing with reference to step 309, controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting. For instance, the predefined comfort zone setting may be set to a lower threshold of 65 degrees Fahrenheit and upper threshold of 70 degrees Fahrenheit. If the cabin temperature is not below or above the predefined comfort zone settings, flow diagram 300 returns to step 303); and 
monitor a temperature of the area with the thermal variance (see [0030 and 0031] disclosing if the cabin temperature is below or above the predefined comfort zone settings, flow diagram 300 proceeds to step 310. If the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin. System 100 will continue to monitor the cabin temperature and will automatically deactivate the HVAC system 121 when it is determined the cabin temperature is within the predefined comfort zone setting), 
wherein determining that the particular event has occurred further comprises determining that the temperature of the area exceeds a temperature threshold (see [0030 and 0031] disclosing if the cabin temperature is below or above the predefined comfort zone settings, flow diagram 300 proceeds to step 310. If the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin. System 100 will continue to monitor the cabin temperature and will automatically deactivate the HVAC system 121 when it is determined the cabin temperature is within the predefined comfort zone setting).   



Regarding claim 3, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches further comprising: monitoring, via the at least one computing device (controller 101), to determine whether the particular event has ended (e.g. for example, see [0025] disclosing if controller 101 determines that one or more comfort range settings are not satisfied or exceeded, flow diagram 300 returns to step 303; see [0030] disclosing controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting. For instance, the predefined comfort zone setting may be set to a lower threshold of 65 degrees Fahrenheit and upper threshold of 70 degrees Fahrenheit. If the cabin temperature is not below or above the predefined comfort zone settings, flow diagram 300 returns to step 303); and 
performing, via the at least one computing device (controller 101), a plurality of additional remedial actions over time until the particular event ends (e.g. for example, see [0026] disclosing if controller 101 determines that one or more comfort range settings are satisfied or exceeded, flow diagram 300 may proceed to step 305 where the system 100 processes the data and determines what actions need to be taken based on the babies' current physical state; see [0031] disclosing if the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin. System 100 will continue to monitor the cabin temperature and will automatically deactivate the HVAC system 121 when it is determined the cabin temperature is within the predefined comfort zone setting).  
Regarding claim 4, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches further comprising determining a temperature in the vehicle exceeds a predetermined temperature threshold based on the plurality of measurements (e.g. for example, see [0030] disclosing controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting. For instance, the predefined comfort zone setting may be set to a lower threshold of 65 degrees Fahrenheit and upper threshold of 70 degrees Fahrenheit. If the cabin temperature is not below or above the predefined comfort zone settings, flow diagram 300 returns to step 303), 
wherein the at least one remedial action is further performed in response to the temperature exceeding the predetermined temperature threshold (e.g. for example, see [0031] disclosing if the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin. System 100 will continue to monitor the cabin temperature and will automatically deactivate the HVAC system 121 when it is determined the cabin temperature is within the predefined comfort zone setting.).  
Regarding claim 5, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches further comprising: 
monitoring a length of time since the particular event started (e.g. for example, see [0028] disclosing based on the level or length of the baby crying or severity of a babies' cough, system 100 may determine whether the baby is sick or distressed); and
determining that the length of time exceeds a time threshold, wherein the at least one remedial action is further performed in response to the length of time exceeding the time threshold (e.g. for example, see [0029] disclosing if controller 101 determines that the baby is sick or distressed, flow diagram 300 proceeds to step 308 where system 100 will automatically notify a user (e.g., occupant of vehicle or parent). System 100 may use HMI 115 to notify the user that the baby is sick or distressed. Or system 100 may use transceiver 113 to communicate to a user of a mobile device that the baby is sick or distressed……. System 100 may also be programmed to automatically engage modules or vehicle systems when it is determined that the baby is sick or distressed. System 100 may also be programmed to use transceiver 113 to contact emergency services or police if it is determined the baby is distressed and the vehicle systems indicate a vehicle crash has occurred).  
Regarding claim 6, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches wherein the particular event comprises one of: a child being left in the vehicle or a pet being left in the vehicle (e.g. see at least abstract disclosing monitoring the state of a baby located inside a vehicle). 
In the alternative, Lan teaches a method of detecting an unattended child or pet within the passenger cabin of a vehicle (see Lan [0040] disclosing coupled to controller 101 is a sensor 111 that is used to determine whether a child, or pet, is still in the car after the car has been placed in park and the driver has left the vehicle.).
Regarding claim 7, Upmanue in view of Lan teaches as discussed above in claim 1. Upmanue further teaches wherein the at least one remedial action comprises generating an alert on a mobile device associated with an administrative user (e.g. see [0020] disclosing system 100 may transmit to a parent located at home may receive an alert on a smart phone that the babies' temperature has exceeded a predefined temperature setting).  
Regarding claim 9, Upmanue in view of Lan teaches as discussed above in claim 8. Upmanue further teaches further comprising a body of a sensing device, wherein the at least one sensor and the at least one computing device are disposed within the body and the body is configured to be affixed to an interior of the vehicle (see fig. 2 depicting the headrest portion 201 containing the system 100 – see [0021] disclosing a headrest assembly 200 is shown. It is contemplated that system 100 may be included within a headrest portion 201 of a vehicle seat. Headrest assembly 200 may be used within a front-row seat or a back-row seat of a vehicle. Headrest assembly 200 may be designed so that system 100 may be adjustable (as shown by arrow) to accommodate how a baby is positioned, or seated, within the vehicle. For instance, a younger baby may be seated in a rear-facing baby seat.).  

                 
    PNG
    media_image3.png
    286
    252
    media_image3.png
    Greyscale

Regarding claim 10, Upmanue in view of Lan teaches as discussed above in claim 8. Upmanue further teaches wherein the at least one sensor comprises a camera (camera 103), the particular event comprises leaving an infant in the vehicle (e.g. see at least abstract disclosing monitoring the state of a baby located inside a vehicle), and 
the at least one computing device (controller 101) is configured to analyzing the plurality of measurements by performing image analysis on a plurality of frames from the camera to identify the infant in the vehicle (see fig. 3 and see [0004] disclosing one or more sensors may also be configured to obtain thermal readings from the baby and an interior cabin of the vehicle. The controller may be further configured to determine whether a baby is distressed based on a deviation between a temperature of the baby and a temperature of the interior cabin of the vehicle; see [0005] disclosing one or more sensors may further be configured to obtain thermal readings of a vehicle interior cabin. The controller may be further configured to determine whether a temperature of the vehicle interior cabin is outside one or more predefined temperature settings; see [0022] disclosing system 100 may receive data from camera 103 or sensors 105-111 to monitor if a baby is present within the vehicle. At step 302, controller 101 will use the data received to determine whether there is a baby present within the vehicle. If controller 101 determines a baby is not present in the vehicle, flow diagram 300 returns to step 301; see [0027] disclosing system 100 may determine the baby is sick using infrared sensor 105 and/or camera 103 that are monitoring the temperature of the baby, physical characteristics of babies' face (e.g., eye movement), and the area surrounding the baby; see [0028] disclosing system 100 may use other data including data received from the breathing sensor 107, heart rate sensor 111, and sound identification device 117 to further determine whether the baby is sick or distressed; see [0030] disclosing controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting).  
Regarding claim 11, Upmanue in view of Lan teaches as discussed above in claim 8. Upmanue further teaches wherein the at least one sensor comprises a camera (via camera 103), the particular event comprises leaving a baby in the vehicle (e.g. see at least abstract disclosing monitoring the state of the baby located inside a vehicle), and
the at least one computing device (controller 101) is further configured to determine that a particular event has occurred by analyzing the plurality of measurements by:
performing image analysis on a plurality of frames from the camera to identify baby in the vehicle (see [0022] disclosing system 100 may receive data from camera 103 or sensors 105-111 to monitor if a baby is present within the vehicle. At step 302, controller 101 will use the data received to determine whether there is a baby present within the vehicle. If controller 101 determines a baby is not present in the vehicle, flow diagram 300 returns to step 301; see [0027] disclosing system 100 may determine the baby is sick using infrared sensor 105 and/or camera 103 that are monitoring the temperature of the baby, physical characteristics of babies' face (e.g., eye movement), and the area surrounding the baby; see [0028] disclosing system 100 may use other data including data received from the breathing sensor 107, heart rate sensor 111, and sound identification device 117 to further determine whether the baby is sick or distressed; see [0030] disclosing controller 101 may use sensed data to determine whether the cabin temperature has exceeded or fallen below a predefined comfort zone setting)………….
Upmanue is silent to disclose the occupant is a pet and monitoring the pet in the vehicle in the plurality of frames over a period of time; determining that the period of time exceeds a time threshold; and determining that the particular event has occurred responsive to the period of time exceeding the time threshold.  
However, in the same field of endeavour or analogous art, Lan teaches at [0005] a method of detecting an unattended child or pet within the passenger cabin of a vehicle……... activating an in-cabin child detection sensor system, where the system controller automatically performs the step of activating the in-cabin child detection sensor system when the driver exits the passenger cabin; (ii) monitoring an elapsed time, the elapsed time initiated after activating the in-cabin child detection sensor system. 

    PNG
    media_image4.png
    560
    474
    media_image4.png
    Greyscale

See also figure 14 and [0052] disclosing in the preferred embodiment, the system is configured to automatically vary the alert mode, i.e., the selected alert, based upon how long the child or pet has been left unattended in the car. The intent of this approach is to decrease the risk of injury or death of the unattended child or pet by quickly escalating the type of alert from one intended to warn an individual or a relatively small group of individuals to one intended to alert a much larger group and/or an emergency service……   after the alert is initially transmitted (step 721), and assuming that the system is not deactivated in step 725, then controller 101 compares the elapsed time since the alarm was activated to a preset value, y (step 1401). The preset value is preferably set by the manufacturer, although the system may be configured to allow this value to be set by the end user or a third party. As long as the elapsed time remains below this preset value (step 1403) and the system is not deactivated (step 727), the system continues to transmit the initially transmitted alert. Once the elapsed time exceeds the preset value (step 1405), and assuming that the system has not been deactivated, the alert mode is altered (step 1407) and the preset time value used in step 1401 is increased (step 1409).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Upmanue to include the idea of detecting the occupant is a child/pet, as taught by Lan for the benefit of having an enhanced vehicle monitoring system determining when children and/or pets left unattended.
Regarding claim 12, Upmanue in view of Lan teaches as discussed above in claim 11. Upmanue further teaches wherein the at least one computing device (controller 101) is further configured to enter into an armed mode (e.g. interpreted as entering in monitoring mode and or ready to alert parents / driver) in response to baby being identified in the vehicle (see at least [0003] disclosing the controller may be configured to determine the physical state of the baby utilizing the information obtained from the one or more sensors. The controller may also be configured activate one or more vehicle systems in response to the physical state of the baby and to output on a vehicle display or the mobile device a notification to a user indicating the physical state of the baby). 
Upmanue is silent to disclose the occupant is a pet and is silent to disclose determine an intrusion into a vehicle while in the armed mode.
Similarly, as stated above in claim 11, Lan teaches the presence of a child/pet as an occupant left unattended inside the vehicle.
Lan further teaches the re-enter activity by the driver (e.g. can be interpreted as equivalent to the claimed “intrusion”) at claim 1… determining when said driver re-enters said passenger cabin of said vehicle and automatically deactivating said in-cabin child detection sensor system when said driver re-enters said passenger cabin (e.g. in order to deactivate the system, it needs to be previously in “armed”/activated mode.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Upmanue to include the idea of detecting the occupant is a child/pet and determining the re-entering of the driver, as taught by Lan for the benefit of having an enhanced vehicle monitoring system determining when children and/or pets left unattended and deactivating the system when the driver re-entered the vehicle’s cabin.
Regarding claim 13, Upmanue in view of Lan teaches as discussed above in claim 8. Upmanue further teaches wherein the at least one computing device (controller 101) is configured to performing the at least one remedial action by: 
initiating a video call to a mobile device associated with a particular user account (e.g. notifying a parent) (see at least [0020] disclosing system 100 may transmit to a parent located at home may receive an alert on a smart phone; see [0029] disclosing system 100 may use transceiver 113 to communicate to a user of a mobile device); 
streaming an audio and video feed of an interior of the vehicle to the mobile device (see at least [0020] disclosing the user could use the mobile device to (1) remotely activate other vehicle systems or modules; (2) adjust other predefined comfort settings that are used by system 100 to automatically adjust vehicle systems or modules; or (3) interact with the baby using HMI 115.); and 
outputting, via a speaker in the interior of the vehicle, an audio signal from the mobile device (e.g. parent smart-phone connected to the audio system123 and/or HMI display 115 – see [0035] disclosing the system 100 may activate the HMI 115 or connect to a mobile device using transceiver 113 to display a user who can engage and talk with and deter the baby from falling asleep. Flow diagram 300 then proceeds to step 308 to notify the user who may make further adjustments, or modify the adjustments already taken by system 100, to further deter the baby into falling asleep).  
Regarding claim 14, Upmanue in view of Lan teaches as discussed above in claim 8. Upmanue further teaches wherein the at least one sensor comprises a microphone (see fig. 1: sound identification device 117 (e.g., microphone) – [0014]), the particular event comprises leaving an infant in the vehicle (e.g. see at least abstract disclosing monitoring the state of a baby located inside a vehicle), and 
the at least one computing device (controller 101) is configured to analyzing the plurality of measurements by performing audio analysis on an audio stream from the microphone to identify the infant in the vehicle (see [0028] disclosing system 100 may be programmed to also use data received by sound identification device 117 to detect when an infant is crying. System 100 may be programmed to use sound identification device 117 to differentiate between whether the sound corresponds to a baby crying, a baby babbling, a cough, or other background sounds. Based on the level or length of the baby crying or severity of a babies' cough, system 100 may determine whether the baby is sick or distressed).  

Regarding claim 16, Upmanue discloses as discussed in claim 15. Upmanue further discloses wherein the at least one sensor comprises a camera (e.g. camera 103) and the program further causes the at least one computing device (controller 101) to: 
read the plurality of measurements from the at least one sensor comprises receiving a plurality of video frames from the camera (see [0022] disclosing system 100 may receive data from camera 103 or sensors 105-111 to monitor if a baby is present within the vehicle. At step 302, controller 101 will use the data received to determine whether there is a baby present within the vehicle. If controller 101 determines a baby is not present in the vehicle, flow diagram 300 returns to step 301); and 
track a movement pattern of baby within a subset of the plurality of video frames (e.g. see for example [0023-0024] – detecting activity of the baby, detecting babies’ s eye motions – e.g. tracking).  
Upmanue is silent to disclose the occupant is a pet. 
Lan teaches the presence of a child/pet as an occupant left unattended inside the vehicle, and further detecting movement of an object within the passenger cabin (e.g., movement induced by the breathing of a child or pet) with the in-cabin child detection sensor system.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Upmanue to include the idea of detecting the occupant is a child/pet and determining the re-entering of the driver, as taught by Lan for the benefit of having an enhanced vehicle monitoring system determining when children and/or pets left unattended inside vehicle’s cabin.
Regarding claim 17, Upmanue in view of Lan teaches as discussed above in claim 15. Upmanue further teaches wherein the program further causes the at least one computing device (controller 101) to:
analyze a plurality of frames from a camera device (camera 103), wherein the at least one sensor comprises the camera device (camera 103); 
identify baby in at least one frame of the plurality of frames (e.g. see at least abstract disclosing monitoring the state of a baby located inside a vehicle); and
determine a current temperature in the vehicle meets or exceeds a predefined threshold stored in the event configuration data, wherein determining that the particular event has occurred is responsive to the baby being identified and the current temperature in the vehicle meeting or exceeding the predefined threshold (see [0030 and 0031] disclosing if the cabin temperature is below or above the predefined comfort zone settings, flow diagram 300 proceeds to step 310. If the cabin temperature is below a predefined comfort zone setting, system 100 will activate HVAC system 121 to heat the vehicle cabin. If the cabin temperature is above a predefined comfort zone setting, system 100 will activate HVAC system 121 to cool the vehicle cabin. System 100 will continue to monitor the cabin temperature and will automatically deactivate the HVAC system 121 when it is determined the cabin temperature is within the predefined comfort zone setting).
Upmanue is silent to disclose the occupant is an animal. 
Lan teaches the presence of a child/pet (e.g. pet is interpreted as an animal) as an occupant left unattended inside the vehicle, and further detecting movement of an object within the passenger cabin (e.g., movement induced by the breathing of a child or pet) with the in-cabin child detection sensor system.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Upmanue to include the idea of detecting the occupant is a child/pet and determining the re-entering of the driver, as taught by Lan for the benefit of having an enhanced vehicle monitoring system determining when children and/or pets left unattended inside vehicle’s cabin.
Regarding claim 18, Upmanue in view of Lan teaches as discussed above in claim 15. Upmanue further teaches wherein the at least one remedial action comprises starting the vehicle (e.g. see for example [0034] Based on the notification, the user may make further adjustments, adjust the actions already taken by system 100, or adjust the driving pattern of the vehicle to further assist the baby into falling asleep – i.e. adjusting the driving pattern may involve actions such as starting or stopping the vehicle).
Regarding claim 19, Upmanue in view of Lan teaches as discussed above in claim 15. Upmanue further teaches wherein the at least one remedial action comprises at least partially opening at least one window in the vehicle (e.g. see [0035] disclosing the system 100 may activate the window control system 125 to lighten the windows or raise a window shade to brighten the vehicle cabin).  
Regarding claim 20, Upmanue in view of Lan teaches as discussed above in claim 15. Upmanue further teaches wherein the program further causes the at least one computing device (controller 101) to determine a last driver (e.g. baby’s parent) of the vehicle, wherein the at least one remedial action comprises sending an alert to a mobile device associated with the last driver (see at least [0020] disclosing system 100 may transmit to a parent located at home may receive an alert on a smart phone; see [0029] disclosing system 100 may use transceiver 113 to communicate to a user of a mobile device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664